DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2021 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 2-3 are objected to because of the following:
The recitation “2 to 15%” in claim 3 should read “2% to 15%”. The similar issue applies to claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Nam et al. (US 20210119200 A1, hereafter Nam).
Regarding claim 1, Nam teaches a lithium secondary battery comprising:
a cathode (“a positive electrode”, [0023]);
a separation membrane (“a separator”, [0023]); and
an anode which faces the cathode with the separation membrane interposed therebetween (“… interposed between …”, [0023]), and comprises an anode current collector (e.g., 110 in Figs. 2-3 and [0051]-[0053]), a first anode active material layer (e.g., 120, Figs. 2-3 and [0051]-[0053]) and a second anode active material layer (e.g., 130, Figs. 2-3 and [0051]-[0053]) which are sequentially stacked from the anode current collector (Figs. 2-3 and [0051]-[0053]),
wherein the first anode active material layer includes a silicon-based active material and a carbon-based active material, and the second anode active material layer includes a carbon-based active material (e.g., [0056]).
Regarding claim 4, Nam teaches the lithium secondary battery according to claim 1, wherein the carbon-based active material includes artificial graphite or natural graphite (See, e.g., [0092]).
Regarding claims 5-6, Nam teaches the lithium secondary battery according to claim 1, wherein the carbon-based active material includes artificial graphite and natural graphite, and a weight ratio of the artificial graphite to the natural graphite may be 90:10 ([0092]), anticipating the ranges as claimed.
Regarding claim 7, Nam teaches the lithium secondary battery according to claim 1, wherein the silicon-based active material includes silicon (at least: [0013]).
Regarding claim 8, Nam teaches the lithium secondary battery according to claim 1, wherein each of the first anode active material layer and the second anode active material layer further includes a binder, and a content of the binder in the first anode active material layer is higher than the content of the binder in the second anode active material layer (See [0035]-[0036]).
Regarding claim 9, Nam teaches the lithium secondary battery according to claim 1, wherein the anode further comprises a third anode active material layer formed on the second anode active material layer (e.g., 140 in Figs. 2-3) and including a carbon-based active material (e.g., [0043]-[0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Shin et al. (US 20190139714 A1, hereafter Shin).
Regarding claim 1, Nam teaches a lithium secondary battery comprising:
a cathode (“a positive electrode”, [0023]);
a separation membrane (“a separator”, [0023]); and
an anode which faces the cathode with the separation membrane interposed therebetween (“… interposed between …”, [0023]), and comprises an anode current collector (e.g., 110 in Figs. 2-3 and [0051]-[0053]), a first anode active material layer (e.g., 120, Figs. 2-3 and [0051]-[0053]) and a second anode active material layer (e.g., 130, Figs. 2-3 and [0051]-[0053]) which are sequentially stacked from the anode current collector (Figs. 2-3 and [0051]-[0053]),
wherein the first anode active material layer (i.e., one of “layers” described in, for example, [0056]; [0035]) includes a silicon-based active material and a carbon-based active material, and the second anode active material layer (i.e., another of “layers” described in, for example, [0056]; [0035]) includes a mixture of the carbon-based active material and the silicon-based active material (e.g., [0056]).
Nam is silent on a content of the silicon-based active material in the second anode active material layer being lower than a content of the silicon-based active material in the first anode active material layer, as claimed. In the same field of endeavor, however, Shin discloses that “a first layer may have increased silicon, relative to a second layer, for increased energy” ([0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Shin into Nam such that a content of the silicon-based active material in the second active material layer is lower than a content of the silicon-based active material in the first anode active material layer, as taught by Shin, for the benefit of achieving an increased energy ([0076], Shin).
 Regarding claim 3, Nam in view of Shin teaches the lithium secondary battery according to claim 1, wherein a content of the silicon-based active material in the second anode active material layer may be, for example, about 6% (i.e., 6/(94+1.5), [0092], Nam), which is close to the claimed higher limit of the range as claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP § 2144.05.
Regarding claim 4, Nam in view of Shin teaches the lithium secondary battery according to claim 1, wherein the carbon-based active material includes artificial graphite or natural graphite (See, e.g., [0092], Nam).
Regarding claims 5-6, Nam in view of Shin teaches the lithium secondary battery according to claim 1, wherein the carbon-based active material includes artificial graphite and natural graphite, and a weight ratio of the artificial graphite to the natural graphite may be 90:10 ([0092], Nam), anticipating the ranges as claimed.
Regarding claim 7, Nam in view of Shin teaches the lithium secondary battery according to claim 1, wherein the silicon-based active material includes silicon (at least: [0013], Nam).
Regarding claim 8, Nam in view of Shin teaches the lithium secondary battery according to claim 1, wherein each of the first anode active material layer and the second anode active material layer further includes a binder, and a content of the binder in the first anode active material layer is higher than the content of the binder in the second anode active material layer (See [0035]-[0036], Nam).
Regarding claim 9, Nam in view of Shin teaches the lithium secondary battery according to claim 1, wherein the anode further comprises a third anode active material layer formed on the second anode active material layer (e.g., 140 in Figs. 2-3, Nam) and including a carbon-based active material (e.g., [0043]-[0044], Nam).
Regarding claim 10, Nam in view of Shin teaches the lithium secondary battery according to claim 9, wherein the third anode active material layer further comprises a silicon-based active material ([0035], Nam), and a content of the silicon-based active material included in the third anode active material layer is lower than the content of the silicon-based active material included in the second anode active material layer (See, e.g., [0076], Shin).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Shin, as applied to claim 1 above, and further in view of Kim et al. (US 20140349180 A1, hereafter Kim).
Regarding claim 2, Nam in view of Shin teaches the lithium secondary battery according to claim 1, but does not appear to teach the content of the silicon-based active material having a range as claimed in the first anode active material layer. However, in the absence of criticality or unexpected results, changes in proportion (in this case, the weight ratio of the silicon-based active material to the carbon-based active material) do not patently distinguish the invention (See MPEP § 2144.04), since the changes involves merely ordinary capabilities of one skilled in the art. As one of numerous examples, Kim discloses that a silicon-based active material is included in the negative electrode active material layer in an amount of about 0.1% to 10% by weight based on the total amount of the negative electrode active material comprising graphite and the silicon-based active material (at least: [0040], [0052]), resulting in a weight ratio of the silicon-based active material to the carbon-based active material being in a range of about 0.1% to 20% (Note that the weight ratio of graphite is in a range of about 50% to about 97% based on the total amount of the negative active material, see [0047]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have selected a weight ratio of about 0.1% to 20% of the silicon-based material based on the weight of the carbon-based active material in the first anode active material layer of Nam in view of Shin, as taught by Kim, in order to achieve not only a high-capacity but also decreased volume expansion ratio ([0055], Kim). The range of 0.1% to 20% overlaps the range of 2-15% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727